Name: Commission Regulation (EEC) No 1222/87 of 30 April 1987 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 115/52 Official Journal of the European Communities 1 . 5 . 87 COMMISSION REGULATION (EEC) No 1222/87 of 30 April 1987 fixing the rate of the additional aid for dried fodder Whereas the average world market price is determined for a bulk pelleted product, delivered to Rotterdam, of the standard quality for which the guide price has been fixed ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (3), as last amended by Regulation (EEC) No 1173/87 (4), the average world market price for the products described in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 is to be determined on the basis of the most favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus deter ­ mined is used to fix the supplementary aid rate applicable on the following month ; Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (*), as last amended by Regulation (EEC) No 1210/87 (^ ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1985/86 (2), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78 , when the guide price is higher than the average world market price, a supplementary aid is given for dried fodder as described under Article 1 (b) and (c) of that Regulation obtained from fodder plants harvested in the Community ; whereas this aid is equal to a percentage of the difference between these two prices ; Whereas the Council has not yet adopted the guide price for the 1987/88 marketing year ; whereas the Commis ­ sion, in virtue of the powers conferred on it by the Treaty, must take the necessary measures to ensure that the common agricultural policy continues to operate in the dried fodder sector and, in particular, that the abovemen ­ tioned supplementary aid continues to be granted ; Whereas, in order to determine the rate of supplementary aid, calculations should be based, on the one hand, on a price equal to the guide price fixed for the 1986/87 marketing year and, on the other hand, on percentages similar to those fixed for that marketing year under Article 5 (2) of Regulation (EEC) No 1117/78 ; Whereas, since the intervention price for barley in 1987/88 was not available, the amounts of aid for the months concerned, where advance fixing takes place, were fixed on the basis of Commission proposals to the Council ; whereas those amounts must be applied on a provisional basis and must be confirmed or replaced when the 1987/88 prices are known ; Whereas, when no offer of or quotation for the products described in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 can be used to determine the average world market price, it is to be determined from offers on the world market of, and quotations on, the exchanges important for international trade for the products described in the second indent of Article 1 (b) of Regula ­ tion (EEC) No 1117/78 ; Whereas, under Article 3 of Regulation (EEC) No 1417/78 , when no offer or quotation can be used to deter ­ mine the average world market price, this price is deter ­ mined on the basis of he sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1528/78 ; (3) OJ No L 171 , 28 . 6 . 1978 , p . 1 . (&lt;) OJ No L 218 , 27 . 7 . 1982, p . 2 . O OJ No L 179, 1 . 7 . 1978 , p . 10 . f) See page 28 of this Official Journal (  ) OJ No L 142, 30. 5 . 1978 , p . 1 . h) OJ No L 171 , 28 . 6 . 1986, p . 4. 1 . 5 . 87 Official Journal of the European Communities No L 115/53 these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas, under Article 11 of Regulation (EEC) No 1417/78 , when forward prices differ from that applying in the month when the application is lodged, the supple ­ mentary aid rate is adjusted by a correcting amount calcu ­ lated from the trend of forward prices ; Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas, pursuant to Article 120 ( 1 ) of the 1985 Act of Accession, the Spanish price must be aligned with the common price in accordance with the method laid down in Article 70 of that Act : Whereas the correcting amount is equal to the difference between the average world market price and the average forward world market price multiplied by the percentage fixed in Article 3 of Council Regulation (EEC) No 1315/85 ('); whereas when for one of the months follo ­ wing that of the introduction of supplementary aid the average forward world market price cannot be determined by applying the criteria specified in Article 1 of Regula ­ tion (EEC) No 1417/78 , the price determined for the previous month is used to calculate the difference ; whereas when for two or more consecutive months follo ­ wing that of the introduction of supplementary aid, the average forward world market prices cannot be deter ­ mined by applying the criteria set out in Article 1 of Regulation (EEC) No 1417/78 , the prices for the months in question are determined by applying the criteria laid down in Article 3 of Regulation (EEC) No 1417/78 ; Whereas, pursuant to Articles 120 (2) and 306 (2) of the Act of Accession, the additional aid applicable in these two Member States is to be adjusted by an amount equal to the incidence of customs duties on imports of these products from third countries ; whereas, in addition , in Spain the amount is to be adjusted by the difference, multiplied by the percentage referred to in Article 5 (2) of Regulation (EEC) No 1117/78 , between the guide price applied in Spain and the common guide price ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in the table annexed to this Regulation, Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78 , the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a mpnth other than that in which the aid is introduced, adjusted by the percentage fixed under Article 5 (2) of Regulation (EEC) No 1 1 17/78 for the product concerned ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down in Article 3 (3) of Regulation (EEC) No 1528/78 , the corrective amount must be fixed for the month or months in question at a level such that the supplementary aid is equal to zero ; HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis ; 2 . The amounts of aid shall be confirmed or replaced with effect from 1 May 1987 to take account of the Council decisions applicable for the 1987/88 marketing year.  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (2),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of Article 2 (') OJ No L 137, 27. 5 . 1985, p . 28 . (2) OJ No L 164, 24. 6 . 1985, p . 1 . This Regulation shall enter into force on 1 May 1987 . No L 115/54 Official Journal of the European Communities 1 . 5 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 30 April 1987 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 May 1987 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Spain Portugal Other Member States Spain Portugal Other Member States Additional aid 75,385 0 95,612 97,445 (  ) 37,693 (') 47,806 0) 48,723 (') Additional aid in case of advance fixing for the month of : (ECU/tonne) June 1987 (') July 1987 (') August 1987 (') September 1987 (') October 1987 0 November 1987 (') December 1987 0 January 1988 0 February 1988 0 March 1988 0 76,668 72,189 72,189 71,825 71,940 71,223 71,223 0,000 0,000 0,000 96,924 92,344 92,344 91,972 92,089 91,356 91,356 0,000 0,000 0,000 98,728 94,249 94,249 93,885 94,000 93,283 93,283 0,000 0,000 0,000 38,334 36,095 36,095 35,913 35,970 35,612 35,612 0,000 0,000 0,000 48,462 46,172 46,172 45,986 46,045 45,678 45,678 0,000 0,000 0,000 49,364 47,125 47,125 46,943 47,000 46,642 46,642 0,000 0,000 0,000 (') Subject to the Council decision on the prices and related measures for the 1987/88 marketing year. P) In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 .